188 S.W.3d 49 (2006)
In the Matter of Oklar WHITNEY.
No. ED 86051.
Missouri Court of Appeals, Eastern District, Division Three.
February 21, 2006.
Motion for Rehearing and/or Transfer Denied March 28, 2006.
Application for Transfer Denied May 2, 2006.
David G. Lupo, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 28, 2006.


*50 ORDER
PER CURIAM.
The appellant, Oklar Whitney, appeals the judgment of the St. Louis Circuit Court finding her totally incapacitated and totally disabled by reason of her mental condition and appointing her stepdaughter, Eleanor Whitney, as the guardian of her person and conservator of her estate, rather than Oklar's husband and attorney-in-fact, Anthony Stevens. We have reviewed the appellant's brief and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).